Title: To Thomas Jefferson from Michael Bowyer, 28 June 1803
From: Bowyer, Michael
To: Jefferson, Thomas


          
            Honorable Sir. 
            Sulphur Springs 28th. June 1803
          
          Not before the 18th. of May did I recve your favour of the date Novr. 3d. 1802. Shortly afterwards I made the inquirey agreable to your request relative to those bones which have been found in a Saltpeter cave the property of A Mr. Pattin about 15 Miles distance from me. the claw & other bones will be eaquel to the information you have ricvd. within a few weeks past. Pattin informes me when didging in the cave a considerable distance from whare the claws & other bones was got nearly six foot under ground the back bone, as is Suposed of the same Species of animal of those formerly sent by Col. Stuurt. The Tube or hollow through the bone is Nearly three Inches diameter the bone is much dcayed. as is also the Claw and other parts of the bones yet when collected may be interesting in order to Assertain what prodigious animal of that Species it must have been. on the receipt of your favour I immediately made application to Mr. Pattin for the whole of the bones and if could have got them would with much pleasur complyd. with your request in sending Them on—but it Seems Mr. Pattin was & is under a promis to send them to Mr. Monrow the late governor. which he intends to do this fall with any other’s that he may yet get in the cave in which he is working by that time, I doubt not but Mr. Monrow may intend them for you or Mr. Peals. that being the case I hope will fully answer your desire. it gives me grate satisfaction as it must also to every citizen of the United States to find the grate Zeal you so Ardently pursue in distributing infirmation & Knowledge amongst all the happy citizens over which you preside. That you may long live & injoy all the happiness this world can afford is the sencere wish of your most obedt. & Hble Sert—
          
            Michl Bowyer
          
        